Case 1:19-mj-00545 Document 1 Filed on 05/05/19 in TXSD Page 1 of 1

llllt!d States Distric cm

Ao<)i (Rev. 12/03> criminal Compiaim FELONY AusA WD'|‘{_"°‘°*

UNITED STATES DISTRICT COURT N!A"{ ”’5 ?_Ci9

 

bavid .l. Brad|ey, Clcrk of Courl

Southem District Ot` Texas Brownsvi|le Division

UNITED STATES OF AMERICA CRIM[NAL COMPLAlNT
vs.

Case Numb- : B-l9- -
tose Amonio ALVAREz-Diego cr MJ 545

A2l6 384 219 Mcxico

l. the undersigned complainant state that the following is true and correct to the best ol` my

knowledge and belief. On or about May 04, 20\9 in C ameron County, in
the Southern Distriet Ol` Texas defendant(s)

 

an alien who had previously been denied admission, excludcd, deponed. or removed, knowingly and unlawfully was present in
thc United States having been found in Cameron County, Texas, the said defendant having not obtained the consent of the
Attorney General or the Sccretary of the Depanment of Homeland Security to reapply for admission into the United States,

in violation ofTitle 8 United States Codc, Section(s) l326(a)( l)
l further state that l am a(n) ord v and that this complaint is based on the

following facts:

The defendant was encountered by Border Patrol agents conducting Linewatch operations near Brownsville, Texas on May 04`
2019. The defendant is a citizen and national ol` Mexico who was previously deported. excluded or removed from the United
States on l 1/01/2018. Record checks revealed that the defendant has not applied for permission from the proper Authorities to
re-enter the United States.

Defendant had l.220 Mexican l’esos in his possession at the time of arrest

Continued on the attached sheet and made a part of this complaint: [:] Yes No

 

Signature oi`Complainant`/

Quintanilla, Adalberto Border Patrol Agent

 

 

 

Submitted by reliable electronic means, sworn to, signature attested Printcd Namc ofComp|ainam
May 05, 20 l9 at Brownsville2 Texas
Datc City/Swte `

Rona|d G. Morgan U.S. Magis_trate Judge HO_<V/”
. . l

Namc ol`.ludgc Title ot`.ludgc Signaturc ol`.ludge

